Fourth Court of Appeals
                                     San Antonio, Texas
                                            March 1, 2019

                                        No. 04-18-00547-CR

                                      Desere Devine DAVILA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the County Court at Law No. 4, Bexar County, Texas
                                    Trial Court No. 569002
                       Honorable Jason Roland Garrahan, Judge Presiding


                              AMENDED ORDER
        We originally issued an order on January 8, 2019, setting a due date for the pro se brief
and holding counsel’s motion to withdraw in abatement. However, we inadvertently failed to
serve a copy of the order on appellant. Accordingly, we issue this amended order.

        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he served copies of the brief and motion on appellant,
informed appellant of her right to review the record and file hers own brief, and provided
appellant with a form for requesting the record and explained to appellant the procedure for
obtaining the record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014); Nichols v.
State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,
177 n.1 (Tex. App.—San Antonio 1996, no pet.). To date, appellant has not filed the form
provided by his counsel.

         If appellant desires to file a pro se brief, we ORDER that she do so on or before April 1,
2019. The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

       We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988)
(holding that motion to withdraw should not be ruled on before appellate court independently
reviews record to determine whether counsel’s evaluation that appeal is frivolous is sound);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same).

       We order the clerk of this court to serve a copy of this order on appellant, her appointed
counsel, the attorney for the State, and the clerk of the trial court.


                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court